Virgin, J.
This is an action on the case brought under the provisions of E. S., c. 42, § 6, to recover a reasonable compensation for driving, in the,spring of 1884, from Gilead and other landings below, on the Androscoggin river, to Canton and Lewiston, a certain quantity of the defendant’s logs with which those of the plaintiff became so intermixed that they could not be conveniently separated for the purpose of being floated to the place of manufacture.
The plaintiff made two drives, denominated by the witnesses as "head drive” and "rear drive,” the former having started April 19, and reached Canton May 9, and the latter several days later, both containing intermixed logs of both parties.
Among other things, the defendant claimed (in the language *275of the presiding justice in his charge) " that a head drive was injurious to the defendant because he did not get the remaining-portion of his logs so soon as he might otherwise have done,” and the judge instructed the jury that they might properly take' this matter into consideration.
On this branch of the case the defendant interrogated several expert witnesses, and among them Calvin Turner, who testified that he had charge of drives on that river twenty-three springs, including that of 1884. In answer to a question put by the' defendant, objected to by the plaintiff, but admitted by the' court, he testified that, taking into consideration the driving pitch on April 19th, it was not good judgment to make a head drive. On being asked by the defendant’s counsel for his reasons, he-answered, "Because you have the work to do twice; it is going over the ground twice when you would not but once.” This answer, on objection by the plaintiff’s counsel, was excluded and exception allowed. The plaintiff’s only objection urged at the-argument was that it is not competent in the examination in chief, to call out the reasons for the opinion of an expert. The-opinion only is all that he who asks for it is entitled to, though the reasons or grounds of it may or may not be inquired into on cross-examination.
We are of opinion that the answer was admissible and should not have been excluded. The .mere naked opinion of the-witness, notwithstanding his large experience and extensive-opportunity for observing the facts connected with the driving-of that river, might or might not, unexplained, be considered of' much weight by the jury; while the grounds of his opinion,, though involving simple facts of general notoriety, would enable-the jury to." perceive the force of his reasoning, the soundness of his logic, and therefore judge of his capacity to give an opinion on the subject, the correctness of his conclusions, and consequently the weight due to his opinion.” Keith v. Lothrop, 10 Cush. 453; Dickenson v. Fitchburg, 13 Gray, 546; Lincoln v. Taunton Cop. Co. 9 Allen, 181; Sexton v. Bridgewater, 116 Mass. 200; Hawkins v. Fall River, 119 Mass. 94. If the reasons on which the intelligent opinion of an expert is founded *276•can only be furnished to the jury by cross-examination, this case makes it evident that as wise a counselor as the plaintiff’s, would never " give aid and comfort ” to his adversary by such a cross-••examination.

Exceptions sustained.

Peters, C. J., WaltoN, Emery, Foster and Haskell, JJ., -concurred.
Libbey, J., did not concur.